DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 1, the limitation “the plurality of substrates is processed” should be amended to “the plurality of substrates [[is]] are processed”; The limitation “which has been processed” should be amended to “which [[has]] have been processed”; The limitations “for each chamber” should be amended to “for each of the chambers”; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites a limitation “when a processing condition of the post-processing process is adjusted such that a difference between the characteristic value and a target value becomes small”. The specification has not described how to decide the “difference” becomes “small”. No criterion has been given about the quantity or quality level beyond which the “difference” can be considered as “small”. Therefore, people skilled in the art don’t know how to make “the difference” to become “small”.
Claims 2-11 depend on claim 1, and are also rejected since they have inherited the same deficiency.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “when a processing condition of the post-processing process is adjusted such that a difference between the characteristic value and a target value becomes small”, which causes ambiguity. The term “small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether and under what condition the limitations following the phrase are part of the claimed invention.
Claim 1 recites a limitation “the corrected processing conditions” which causes ambiguity. It is unclear if the recited limitation refers to the corrected processing condition of the pre-processing process and the corrected processing condition of the post-processing process, or refers to the corrected processing conditions of the post-processing process for the multiple chambers. For continuing examination purpose, this limitation has been construed as “the corrected processing conditions of the pre-processing process and the post-processing process”. 
Claim 1 also recites a limitation “of correction residual amounts” which causes ambiguity. it is unclear if the recited correction residual amounts refer to the correction residual amounts introduced before. For continuing examination purpose, this limitation has been construed as “of the correction residual amounts”.
Claims 2-11 depend on claim 1, and are also rejected since they have inherited the same deficiency.
Claims 3 and 7 recite a limitation “multiple substrates” which causes ambiguity. It is unclear if the recited multiple substrates refer to the plurality of substrates introduced before. For continuing examination purpose, this limitation has been construed as “the plurality of substrates”. Claims 4-6 depend on claim 3, and are also rejected since they have inherited the same deficiency.
Claim 6 recites a limitation “a table representing an amount of change in the characteristic value for a process parameter stored in advance” which causes confusion. It is unclear if the recited table refers to a new table, or refers to the table introduced in claim 4. For continuing examination purpose, this limitation has been construed as “[[a]] the table representing [[an]] the amount of change in the characteristic value for [[a]] the process parameter stored in advance”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“pre-processing apparatus” and “post-processing apparatus” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 2018/0323060 A1, hereinafter as “Katagiri”) in view of MOSSHAMMER (US 2019/0226092 A1, hereinafter as “MOSSHAMMER”). 
Regarding claim 1, Katagiri teaches:
A substrate processing method of processing a plurality of substrates (wafer W in FIG.s 3 and 4)  through a pre-processing process (pre-processing process conducted by 70B in FIG. 12 and [0115]) and a post-processing process (post-processing process conducted by 10B in FIG. 12 and [0115]), in which at least in the post-processing process, the plurality of substrates are processed in parallel in multiple chambers (FIG.s 4, 6 and [0054]: post-processing includes multiple processing units 16 working in parallel, and each unit 16 comprises a chamber 20), the substrate processing method comprising:
performing the post-processing process on the plurality of substrates, which have been processed in the pre-processing process, in parallel in the multiple chambers (as shown in FIG.s 4, 6 and 12, and recited in [0054, 0115-0118]: the wafers are processed in the pre-processing process 70B, and then are processed in the post-processing 10B wherein multiple processing units 16 working in parallel in their respective processing chambers 20).
Katagiri teaches all the limitations except acquiring a characteristic value of each of the substrates after performing the post-processing process for each of the chambers; calculating an actual value, which is an estimated value of the characteristic value when a processing condition of the post-processing process is adjusted such that a difference between the characteristic value and a target value becomes small; acquiring a correction residual amount, which is a difference between the actual value and the target value for each of the chambers; calculating an average value of the correction residual amounts of all of the chambers; correcting a processing condition of the pre-processing process based on the average value of the correction residual amounts; correcting the processing condition of the post-processing process for each of the chambers based on the average value of the correction residual amounts and the correction residual amount for each of the chambers; and performing the pre-processing process and the post-processing process based on the corrected processing conditions of the pre-processing process and the post-processing process.
However, MOSSHAMMER teaches in an analogous art: 
acquiring a characteristic value after performing the post-processing process ([0162]: “the coating installation 700a, 700b may comprise a sensor arrangement 714 configured to detect an optical spectrum of the at least one substrate 112 coated. The sensor arrangement 714 may comprise one or more than one optical sensor (e.g. spectrometer or spectral photometer), e.g. one or more than one optoelectronic sensor”; [0130]: “To put it more generally, a model 511 may be provided 307 which, by means of the mapping function, provides a mathematical linkage between the spectral deviation ΔI and the layer thickness change {right arrow over (Δd)}”. All these teach to acquire a coated film layer thickness, i.e., a characteristic value, by measuring the spectra after the post-processing process in performed).
calculating an actual value, which is an estimated value of the characteristic value when a processing condition of the post-processing process ([0199]: “To put it more generally, determining a first control parameter of the at least one coating process may be implemented by means of a first control loop, and determining a second control parameter may be carried out by means of a second control loop connected downstream of the first control loop”. The post-processing is the process controlled by the second control loop, and the pre-processing is the process controlled by the first control loop) is adjusted such that a difference between the characteristic value and a target value becomes small ([0131]: “On the basis of the layer thickness change {right arrow over (Δd)} determined, the present layer thicknesses d of the individual layers may be corrected, e.g. in order to return the actual spectrum (e.g. the transmission) to the desired spectrum (e.g. the setpoint value)”; [0135]: “there may be a monotonic relationship between the layer thickness dj and the control parameter”; And [0159]: “the control device 1802 may be configured for controlling the process of forming the layer stack 400 by open-loop and/or closed-loop control. By way of example, the parameters of each coating device of the multiplicity of coating devices 704a to 704M and/or the energy supply thereof may be used as control parameters, e.g. an electrical power consumed, an electrical voltage applied, an electrical current consumed and/or an emission rate”. MOSSHAMMER teaches to calculate the actual film thickness and adjust the processing parameters to make the film thickness to the target value);
acquiring a correction residual amount, which is a difference between the actual value and the target value ([0131]: “On the basis of the layer thickness change {right arrow over (Δd)} determined, the present layer thicknesses d of the individual layers may be corrected”. This teaches to acquire a correction residual amount for the film thickness);
correcting a processing condition of the pre-processing process based on the average value of the correction residual amounts ([0199-0200]: “determining a first control parameter of the at least one coating process may be implemented by means of a first control loop, and determining a second control parameter may be carried out by means of a second control loop connected downstream of the first control loop. The first control parameter may for example be a global control parameter (e.g. location-invariant) of the at least one coating process, represent an electrical quantity of the coating process and/or be an electrical control parameter. The second control parameter may for example be a location-dependent control parameter of the at least one coating process, represent a mechanical quantity (e.g. mass flow rate and/or volumetric flow rate) of the coating process and/or be a mechanical control parameter. If a plurality of control parameters (e.g. each control parameter of which is assigned to exactly one track of the plurality of tracks) are determined for a or each layer, the first control loop may use the mean value thereof for closed-loop control and the second control loop may use the deviation thereof from the mean value for closed-loop control”. MOSSHAMMER teaches  to adjust/control the processing condition of the first control loop/(the pre-processing process) based on the average value of the control parameters of the multiple processing tracks. Since different track has different control parameter based on its respective film thickness deviation, therefore the average value of the control parameters of the multiple processing tracks is based on the average value of the correction residual amounts of the film thicknesses);
correcting the processing condition of the post-processing process based on the average value of the correction residual amounts and the correction residual amount ([0199-0200]: “determining a first control parameter of the at least one coating process may be implemented by means of a first control loop, and determining a second control parameter may be carried out by means of a second control loop connected downstream of the first control loop. The first control parameter may for example be a global control parameter (e.g. location-invariant) of the at least one coating process, represent an electrical quantity of the coating process and/or be an electrical control parameter. The second control parameter may for example be a location-dependent control parameter of the at least one coating process, represent a mechanical quantity (e.g. mass flow rate and/or volumetric flow rate) of the coating process and/or be a mechanical control parameter. If a plurality of control parameters (e.g. each control parameter of which is assigned to exactly one track of the plurality of tracks) are determined for a or each layer, the first control loop may use the mean value thereof for closed-loop control and the second control loop may use the deviation thereof from the mean value for closed-loop control”. MOSSHAMMER teaches to adjust/control the processing condition of the second control loop/(the post-processing process) based on the deviation from the average value for each processing track); and
performing the pre-processing process and the post-processing process based on the corrected processing conditions of the pre-processing process and the post-processing process (as recited above, the processing conditions of the first control loop/(the pre-processing process) and the second control loop/(the post-processing process) are corrected to perform the pre-processing and the post-processing).
MOSSHAMMER teaches a first control loop to use a global control parameter and a second control loop to use local/location-dependent control parameter for a coating process on a wafer substrate. Since the pre-processing in Katagiri is similar to the first control loop in MOSSHAMMER because it has a “global” effect to all the wafers passing to the post-processing process at different chambers, the teaching of MOSSHAMMER can be incorporated into Katagiri to make the pre-processing to control based on an average/”global” value, and to make the post-processing to control based on local/”location-dependent” values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katagiri based on the teaching of MOSSHAMMER, to make the substrate processing method to further comprise acquiring a characteristic value of each of the substrates after performing the post-processing process for each of the chambers; calculating an actual value, which is an estimated value of the characteristic value when a processing condition of the post-processing process is adjusted such that a difference between the characteristic value and a target value becomes small; acquiring a correction residual amount, which is a difference between the actual value and the target value for each of the chambers; calculating an average value of the correction residual amounts of all of the chambers; correcting a processing condition of the pre-processing process based on the average value of the correction residual amounts; correcting the processing condition of the post-processing process for each of the chambers based on the average value of the correction residual amounts and the correction residual amount for each of the chambers; and performing the pre-processing process and the post-processing process based on the corrected processing conditions of the pre-processing process and the post-processing process. One of ordinary skill in the art would have been motivated to do this modification since it can help simplify “the production process and quality assurance”, as MOSSHAMMER teaches in [0014]. 

Regarding claim 7, Katagiri-MOSSHAMMER teach all the limitations of claim 1.
MOSSHAMMER further teaches:
the characteristic value is an average value of characteristic values of the plurality of regions ([0182]: “Alternatively or additionally, a partial spectrum of the actual spectrum may be a partial spectrum averaged over a plurality of detection regions”. Since the spectrum is corrected to the film thickness, and since the spectrum is an averaged value over a plurality of regions, therefore the film thickness is also an average value of the film thicknesses of the plurality of regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katagiri based on the teaching of MOSSHAMMER, to make the substrate processing method wherein the characteristic value is an average value of characteristic values of the plurality of substrates. One of ordinary skill in the art would have been motivated to do this modification since it can help simplify “the production process and quality assurance”, as MOSSHAMMER teaches in [0014]. 

Regarding claim 8, Katagiri-MOSSHAMMER teach all the limitations of claim 1.
MOSSHAMMER further teaches:
in the calculating the actual value, the actual value is estimated with reference to a table representing an amount of change in the characteristic value for a process parameter stored in advance ([0130]: “a model 511 may be provided 307 which, by means of the mapping function, provides a mathematical linkage between the spectral deviation ΔI and the layer thickness change {right arrow over (Δd)}”; [0135]: “there may be a monotonic relationship between the layer thickness dj and the control parameter”; [0101]: “It may be understood that the matrix Â takes account of the fact that the layer thickness d is dependent on exactly one control parameter. In the case of a plurality of control parameters, a further dimension may be added to the matrix Â, which further dimension takes account of a plurality of control parameters per layer”. All these teach the actual film thickness is estimated with reference to a matrix/table representing an amount of change in the film thickness for a process parameter stored in advance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katagiri based on the teaching of MOSSHAMMER, to make the substrate processing method wherein, in the calculating the actual value, the actual value is estimated with reference to a table representing an amount of change in the characteristic value for a process parameter stored in advance. One of ordinary skill in the art would have been motivated to do this modification since it can help simplify “the production process and quality assurance”, as MOSSHAMMER teaches in [0014]. 

Regarding claim 10, Katagiri-MOSSHAMMER teach all the limitations of claim 1.
MOSSHAMMER further teaches:
the correcting the processing condition of the post-processing process is performed with reference to a table representing an amount of change in the characteristic value for a process parameter stored in advance ([0130]: “a model 511 may be provided 307 which, by means of the mapping function, provides a mathematical linkage between the spectral deviation ΔI and the layer thickness change {right arrow over (Δd)}”; [0135]: “there may be a monotonic relationship between the layer thickness dj and the control parameter”; [0101]: “It may be understood that the matrix Â takes account of the fact that the layer thickness d is dependent on exactly one control parameter. In the case of a plurality of control parameters, a further dimension may be added to the matrix Â, which further dimension takes account of a plurality of control parameters per layer”. All these teach the correcting the process parameters for all the coating process (including the post-processing process) is performed with reference to a matrix/table representing an amount of change in the film thickness for a process parameter stored in advance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katagiri-Wieczorek based on the teaching of MOSSHAMMER, to make the substrate processing method wherein the correcting the processing condition of the post-processing process is performed with reference to a table representing an amount of change in the characteristic value for a process parameter stored in advance. One of ordinary skill in the art would have been motivated to do this modification since it can help simplify “the production process and quality assurance”, as MOSSHAMMER teaches in [0014]. 

Claim 11 recites a substrate processing apparatus to conduct operation steps of the method of claim 1 with patentably the same limitations. Therefore, claim 11 is also rejected for the same reason recited in the rejection of claim 1.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri in view of MOSSHAMMER, and in further view of Wieczorek (US 2004/0192057 A1, hereinafter as “Wieczorek”). 
Regarding claim 2, Katagiri-MOSSHAMMER teach all the limitations of claim 1, but they don’t teach the difference between the characteristic value and the target value is calculated in consideration of a variation in a processing result of the pre-processing process.
However, Wieczorek teaches in an analogous art: 
the difference between the characteristic value and the target value is calculated in consideration of a variation in a processing result of the pre-processing process (FIG.s 2a-2d and [0035]: “the nitrogen non-uniformity obtained during the exposure to the nitrous plasma ambient 203 may be determined on the basis of test substrates or based on measurements obtained from product substrates so as to correspondingly adjust process parameters of the subsequent oxidizing heat treatment to obtain the desired target thickness”. This teaches the previous plasma process, i.e., the pre-processing process, causes a variation in the processing result, so the difference between the thickness of the layer 202 and its target value is calculated to adjust the processing condition in the subsequent oxidizing heat treatment processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katagiri-MOSSHAMMER based on the teaching of Wieczorek, to make the substrate processing method wherein the difference between the characteristic value and the target value is calculated in consideration of a variation in a processing result of the pre-processing process. One of ordinary skill in the art would have been motivated to do this modification since it can help “obtain the desired target thickness”, as Wieczorek teaches in [0035]. 

Regarding claim 3, Katagiri-MOSSHAMMER-Wieczorek teach all the limitations of claim 2.
MOSSHAMMER further teaches:
the characteristic value is an average value of characteristic values of the plurality of regions ([0182]: “Alternatively or additionally, a partial spectrum of the actual spectrum may be a partial spectrum averaged over a plurality of detection regions”. Since the spectrum is corrected to the film thickness, and since the spectrum is an averaged value over a plurality of regions, therefore the film thickness is also an average value of the film thichnesses of the plurality of regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katagiri-Wieczorek based on the teaching of MOSSHAMMER, to make the substrate processing method wherein the characteristic value is an average value of characteristic values of the plurality of substrates. One of ordinary skill in the art would have been motivated to do this modification since it can help simplify “the production process and quality assurance”, as MOSSHAMMER teaches in [0014]. 

Regarding claim 4, Katagiri-MOSSHAMMER-Wieczorek teach all the limitations of claim 3.
MOSSHAMMER further teaches:
in the calculating the actual value, the actual value is estimated with reference to a table representing an amount of change in the characteristic value for a process parameter stored in advance ([0130]: “a model 511 may be provided 307 which, by means of the mapping function, provides a mathematical linkage between the spectral deviation ΔI and the layer thickness change {right arrow over (Δd)}”; [0135]: “there may be a monotonic relationship between the layer thickness dj and the control parameter”; [0101]: “It may be understood that the matrix Â takes account of the fact that the layer thickness d is dependent on exactly one control parameter. In the case of a plurality of control parameters, a further dimension may be added to the matrix Â, which further dimension takes account of a plurality of control parameters per layer”. All these teach the actual film thickness is estimated with reference to a matrix/table representing an amount of change in the film thickness for a process parameter stored in advance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katagiri-Wieczorek based on the teaching of MOSSHAMMER, to make the substrate processing method wherein, in the calculating the actual value, the actual value is estimated with reference to a table representing an amount of change in the characteristic value for a process parameter stored in advance. One of ordinary skill in the art would have been motivated to do this modification since it can help simplify “the production process and quality assurance”, as MOSSHAMMER teaches in [0014]. 

Allowable Subject Matter
Claims 5 and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 6 would be allowable if claim 5 is rewritten or amended to be allowable. 

Reason For Allowance
Claim 9 (and similarly claim 5) recites additional limitation “wherein the correcting the processing condition of the pre-processing process is performed with reference to a table in which the average value of the correction residual amounts stored in advance and the processing condition of the pre-processing process are associated with each other”. No prior arts have been found to, individually or in combination, teach or suggest this additional limitation in the context of other limitations of the claim. Therefore, claims 5 and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 6 would be allowable if claim 5 is rewritten or amended to be allowable. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Levy (US 2004/0235205 A1): teaches, in [0247], a wafer manufacturing system to adjust process parameters to make a drifting process mean to a target value and to reduce variance in critical dimension.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115